Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/465,617 filed 9/2/21. Claims 1-12 are pending with claims 1, 7, 8 and 10 in independent form.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 states “the axis readout” in line 2 of the claim. There is a lack of antecedent basis for this in the claim.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-6 and 8-12 are allowed. Claim 7 is objected to for the reasons above but would be allowable with the appropriate corrections to the claim objection.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, a method of more-than-one column readout by organizing a multi-axis magnetic sensor array into banks of multi-axis sensor columns and banks of multi-axis sensor rows that can be readout at the same time comprising: selecting one or more first axis or axes of the magnetic sensor array; selecting one-or-more rows of the magnetic sensor array; selecting more-than-one one column of the magnetic sensor array; continuing the readout of the magnetic sensor array by moving to a next bank of columns in the selected rows (one in an upper array half, one in a lower array half), and reading out the sensors in the bank at the same time; selecting a next row in the lower row array half and second row in the upper row array half and reading out the sensors in the banks of columns; continuing the process until each row in the lower row array half and each row in the upper row array half are selected and each of the sensors in the banks of columns are readout in a similar manner for the entire array; and digitizing each sensor selected from the analog measurement to a digital value with a readout channel consisting of at least an amplifier and digitizer. With respect to claim 7 and all its dependencies, a method of masking one-or-more axis consisting of selectively masking one-or-more axis from the array readout by configuring a register prior to an array measurement and by combining any number of register bits and producing a mask combination of X-Y-Z-axis readouts. With respect to claim 8 and all its dependencies, a method of selectively masking one-or-more rows from an array readout comprising the steps: configuring a register with a one-or-more bit value (0 to N) prior to an array measurement and can be changed from measurement to measurement; calculating a mask for a row by starting a readout at the row selected; selecting the next row by adding the current value of the row and the value programmed into the register; determine if the row should be skipped; and executing the calculations in a loop until all the row measurements are complete. With respect to claim 10 and all its dependencies, A method of selectively masking one-or-more columns from an array readout comprising the steps: configuring a register with one-or-more variable length N-bit mask register codes and one-or-more variable length M-bit mask register bank codes that can be changed from measurement to measurement; selecting a mask register within a selected bank using the N-bit mask register code; calculating a mask for a column by starting a readout at the column selected; selecting the next column using the current value of the column and the value programmed into the register; determine if the column should be skipped; and executing the calculations in a loop until all the column measurements are complete. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art teaches a 3D magnetic field sensor for detecting three spatial magnetic field components including first, second and third magnetoresistive sensor element arrays (see Albrecht WO 2015/121447 A1). The prior art teaches a magnetic field measurement device that measures a magnetic field by a three-dimensional magnetic sensor array capable of detecting an input magnetic field in three-axial directions (see Okatake et al. US 2021/0345898 A1). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH